Citation Nr: 1608152	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. J.F.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1967 to February 1970. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In November 2011, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript has been reviewed and is associated with the file.

In May 2012, the Board remanded the Veteran's claim for further evidentiary development.  In January 2015, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court vacated the Board's January 2015 decision and remanded the matter for action in compliance with a Joint Motion for Remand. 


FINDINGS OF FACT

1.  Headaches did not have their clinical onset in service, were not exhibited within the first post-service year, and are not otherwise related to active duty.

2.  Headaches are not caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated in service, and they may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

2.  Headaches are not proximately due to, or aggravated by, the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in August 2007 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection on a direct basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  A May 2009 letter advised the Veteran of the evidentiary requirements for secondary service connection, and the claim was readjudicated in the May 2009 statement of the case, curing any timing defect.  Thus, the duty to notify is met.


In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2011 hearing, the undersigned Veterans Law Judge outlined the issue on appeal and information was also obtained to clarify the Veteran's argument.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  

Furthermore, the Veteran was afforded VA examinations in April 2008 and September 2009, with VA addendum opinions in January 2010 and May 2012, as to the pending claim, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2008 and September 2009 VA examinations are sufficient in addressing the Veteran's contentions of direct entitlement to service connection for headaches.  And, the Board also finds that the September VA addendum opinion in May 2012 is sufficient, in addressing Veteran's contentions of secondary service connection for headaches.  The indicated examinations and opinions above are sufficient as they predicated on consideration of the VA treatment records and STRs in the Veteran's claims file, as well, as specific examination findings.  The April 2008 and September 2009 VA examiner and May 2012 physician considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and provided findings sufficient for evaluation purposes.  The Board finds that the January 2010 VA opinion is inadequate, as it did not provide a sufficient rationale for rating purposes, and will not be discussed further.  
As indicated above, in August 2015, the Court vacated the Board's January 2015 decision and remanded the matter for action in compliance with a Joint Motion for Remand.  To this end, the Joint Motion did not indicate there are any notice deficiencies nor has the Veteran identified any evidence that remains outstanding.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).  Accordingly, the duty to assist is also met.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 497, 495-96 (1997).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

Lay evidence may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts that his headaches developed during service.  He also claims that his headaches manifested within one year following service and continued since service.  See, e.g., Veteran's claim dated July 2007 and Veteran's statement dated October 2008.  Alternatively, he argues that he suffers from headaches as a result of his service-connected PTSD.  See Veteran's notice of disagreement (NOD) dated October 2008.  

The Veteran's June 1967 service entrance examination is absent any complaints, diagnosis, or treatment of headaches.  His July 1967 STR shows a complaint of a headache; the examining physician determined that the Veteran's headache was due to his sinuses.  His February 1970 service separation examination is silent as to any complaints, diagnosis, or treatment of headaches.  Furthermore, in his service separation examination report, he denied having or ever having frequent or severe headaches. 

Post service, the earliest documentation of any complaints or treatment of a headache was in a June 2005 private treatment report.  In a September 2006 VA environmental risk assessment, the Veteran reported that he has suffered from headaches since 1970.  In July 2007, the Veteran filed his initial claim of service connection for headaches.  He reported post service treatment for headaches at VA beginning in 2006.  

In a July 2007 VA treatment record, a VA physician indicated that the Veteran's headaches etiology was questionable.  In January 2008, a VA physician opined that he suspected the Veteran's headaches to be related to neural foraminal or radiculopathy.  In February 2008, a VA treatment provider diagnosed chronic headaches with analgesic rebound.  

During an April 2008 VA neurological exam, the Veteran reported that he has had headaches since 1970.  Furthermore, he stated that the severity and duration of his headaches have remained the same since service.  He reported that he was just recently prescribed medication to treat his headaches.  He was diagnosed with combined tension muscle contraction headaches.  The physician opined that the Veteran's current headaches did not have their onset while in active duty.  The examiner reasoned, " the [V]eteran was treated for headaches but apparently from the rather cryptic note written in his medical records and by the medication that was prescribed," the Veteran's 1967 STR indicated that the headache was caused by an allergic reaction.  

In May 2008, a VA physician noted that the Veteran's pain starts in his neck and on right side of his head then radiates up behind the eye.  In January 2009, the Veteran was diagnosed with PTSD.  The psychiatrist opined that the Veteran's headaches might be related to a right occipital neuralgia.  A January 2009 VA follow up appointment report shows that the physician noted that the Veteran "might have right occipital neuralgia."  

In an October 2008 statement, the Veteran indicated that his headaches manifested two months after his military service discharge. 

In June 2009, the Veteran's spouse submitted a statement that indicated that since she has known the Veteran in 1997, he has suffered from headaches.  The Veteran's spouse further stated that the Veteran would wake up with headaches.  Also, in June 2009, Mr. J.F. submitted a statement describing the Veteran's complaints of his headaches after he returned from his military service.  

During a September 2009 examination, the Veteran reported that he began to suffer from headaches after his discharge from his military service.  The Veteran reported that until recently, he was not prescribed medication for his headaches.  The examiner indicated that he reviewed and considered the Veteran's claims file and the Veteran's statements and opined that the Veteran's current headaches are not caused by or related to his military service.  The examiner reasoned that the Veteran STRs only indicated one complaint of a sinus headache and that he stated that his headaches began after discharge.  

In the Veteran's March 2011 substantive appeal (VA form 9), he indicated that once he returned from Vietnam his headaches began on the right side of his head and have continued to this day.   

During the November 2011 Board hearing, the Veteran testified that he has had since service.   He stated that during his military service, he failed to report his headaches.  He testified that upon returning home for his military service in 1970 he has had headaches since.  He described that following service he sought treatment for his headaches and was prescribed medication; however, he was unable to recall his treatment provider or the prescribed medication.  He indicated that his current headaches are more severe than the headaches he had following service.  

Pursuant to the May 2012 Board Remand, a May 2012 VA opinion was obtained to address the question of secondary service connection.  The VA physician thoroughly reviewed the claims file including the Veteran's complete medical history and previous VA medical opinions.  The VA physician opined that the Veteran's current headaches are less likely as not caused, a result of, or aggravated beyond its natural progression by his service-connected PTSD.  The physician reasoned that after 1970, the Veteran has been treated for headaches by a neurologist, who has considered the Veteran's daily chronic headaches; nevertheless, the neurologist changed the Veteran diagnosis to occipital neuralgia.  Further, the neurologist indicated that the Veteran's headaches are not on the left side of his head.  The May 2012 physician stated that the Veteran's types of headaches are not related to PTSD.  Additionally, multiple private and VA treatment records show continuous treatment for PTSD; however, there is no indication that the headaches are related to his PTSD.

The Board finds that entitlement to service connection for headaches has not been established on direct or secondary bases.  

As to service connection on a direct basis, the Veteran's STRs show one isolated report of a sinus headache.  The remaining STRs are silent as to any diagnosis, complaint, or treatment of headaches thereafter.  

Post-service medical evidence noting any complaints or diagnosis of a headache was not until 2005, which is more than four decades years after the Veteran's separation from service.  See VA treatment record dated June 2005.  Although, the Veteran has recently submitted statements that he had headaches following his discharge in 1970 and treatment thereof, post service evidence reflects no complaint or treatment until 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).  

As to service connection on a secondary basis, the medical evidence of record demonstrates no relationship between the Veteran's headaches and his service-connected PTSD.  
The Board finds that the April 2008 and September 2009 VA examination reports and May 2012 VA opinion were based on review of the Veteran's medical history, as well as, interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000)(holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the April 2008 and September 2009 VA opinions that concluded that the Veteran's headaches were less likely than not incurred in or caused by service.  The Board places significant weight as to the May 2012 physician that concluded that the Veteran's headaches are not cause or aggravated by his service-connected PTSD.
As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his headache claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2008, September 2009, and May 2012 medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements or lay statements supporting his claim.  As lay persons, the Veteran and the third parties are competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran and J.F. reported that the Veteran experienced headaches since his military service and are related to service.  Statements from the Veteran and J.F. have some tendency to make a nexus more likely than it would be without such assertions.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  For example, there is no explanation by the Veteran the differences between the inservice assessment of sinus headaches, that did not recur and post service findings of tension and migraine headaches that appear to be from a different source.  

The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the April 2008 and September 2009 VA examiners and the May 2012 physician who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

In the August 2015 Joint Motion for Remand, the parties found that the Board erred in not sufficiently addressing the credibility of the Veteran's lay statements regarding continuity of headaches symptomatology since service.  In particular, the Veteran reported that his chronic headaches began during service or within one year of his military service and has continued since.  See, e.g., Board hearing transcript dated November 2011 and Veteran's statement dated December 2012.  To this end, the parties pointed out that the Board indicated that the Veteran's noted headaches during service, in 1967, were sinus headaches that did not recur and post-service findings of tension and migraine headaches appear to be from a different source.  However, the parties indicated that the Veteran does not contend that his in-service 1967 sinus headaches are the same as the headaches he asserts began in 1970 and continued thereafter.  Rather, that the Veteran contends that the onset of his headaches were during the one-year post-service presumptive period.

To the extent that the Veteran contends that his headaches manifested one year post-service and continued thereafter, the Board finds that he is competent to report having certain observable symptoms such as headache pain since service.  See Layno, supra.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.

To this end, the Board finds that the Veteran's statements that his headaches manifested one-year post-service and continued since service are not credible.  Although, the Veteran claims his headaches began in the first year after service, the available medical evidence shows the first treatment for headaches in June 2005.  He did not file a claim for VA compensation purposes until July 2007, which is almost four decades following service.  In that claim he reported headaches since his return from the Republic of Viet Nam, but indicated the first post service treatment in 2006.  When asked to list dates and places of treatment for headaches, no records were forthcoming prior to 2005.  The Veteran has since claimed treatment over the years for headaches but has not given dates or places of treatment.  When considering his description of the severity of the headaches and the extent of treatment, it would seem he would be able to provide more clinical evidence of treatment or at least a description of the places and dates of treatment.  

The Board does not find his claim that headaches were severe and required 10-12 days of lost work to be credible.  He has claimed treatment over the years, but there is no detail of treatment provided.  Furthermore, the Veteran's statements have not been entirely consistent throughout the pendency of the appeal.  The Veteran has stated that the severity of his headaches have remained the same since service; however, the Veteran has also reported that his current headaches are more severe than his headaches following service.  The Veteran's statements of when his headaches first manifested and the severity of them are based on his memory of what his headache symptoms were more than forty years ago.  While he recalls symptoms and the date of their onset, he does not recall or chooses not to provide any details of post service treatment.  The Board does not find that the Veteran is a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Having found that there was no continuity of symptomatology of headaches since service, there is no other competent evidence of a link between his current headaches and active service. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Based on this evidentiary posture, especially the uncontradicted medical opinions evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Veteran's claim of entitlement to service connection for headaches on direct and secondary bases is denied.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for headaches, including as secondary to service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


